DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s RCE with amendment and arguments filed 09/27/2021.
Status of Claims 
	In applicant's amendments, claims 31-32 were cancelled, claims 17-18 were amended. Claims 17-30 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  The interpretations under 35 U.S.C. § 112(f) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130106684 A1 (Weast et al; henceforth Weast) in view of US 20190060736 A1 (Harris).
Regarding Independent Claim 17, Weast discloses a system for carrying out a training or a competition of or between two athletes, especially runners, wherein the system comprises: 
a first sports garment (wearable device 10) for the first athlete (Figure 1), wherein the first sports garment comprises at least one first signal element for emitting a signal to the first athlete, wherein the first signal element is an electroluminescent element (“ edge light”; ¶ 271; and Figure 68 and 69) which can emit an optical signal (see Figure 68 and 69: Annotated) and which is fixed to the first sports garment (the edge light is around the edge of the wearable device 10), 

    PNG
    media_image1.png
    185
    399
    media_image1.png
    Greyscale

Figures 68-69: Weast
wherein the first sport garment comprises or is in connection with a first communication element (mobile device 3; “The mobile device may be a smartphone or other types of portable display devices” ¶ 151 and “The [wearable] device may synchronize wirelessly (or using a wired connection) with a mobile device in some arrangements” ¶ 219), wherein the first communication (“the mobile device may include a location determination component such as a GPS device” ¶ 339);  
{00289969 }5wherein first control and/or calculating means are arranged in the first communication element for measuring of an actual distance covered by the first athlete (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10); 
a second sports garment for the second athlete (wearable device 10, Each user has their own wearable device 10 and mobile device 3 which share the same reference numbers), wherein the second sports garment comprises at least one second signal element for emitting a signal to the second athlete, (“ edge light”; ¶ 271; and Figure 68 and 69) which can emit an optical signal (see Figure 68 and 69: Annotated) and which is fixed to the second sports garment (the edge light is around the edge of the wearable device 10), wherein the second sport garment comprises or is in connection with a second communication element (mobile device 3), wherein the second communication element comprises a GPS module (“the mobile device may include a location determination component such as a GPS device” ¶ 339);  
wherein second control and/or calculating means are arranged in the second communication element for measuring of an actual distance covered by the second athlete (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10);
(“one or more of the user's wearable devices may synchronize data with the other user through a local communication device connected in a wired or wireless manner or other intermediary devices” ¶ 270); 
wherein first control means are provided in the first sports garment (in as much as applicant has shown and as understood each wearable device 10 has a control means in order to determine the relative positions of the users and indicating the edge lights to display that relative positioning by use of the signal element) for emitting a predetermined first signal (“ahead position” see Figure 68) by the first signal element in the case that the actual distance of the first athlete is bigger than the actual distance {00289969 }6of the second athlete (as seen in Figure 68 the edge light/first signal element indicates the first user has a greater distance than the second user by indicating said user as “ahead”) 
and wherein second control means are provided in the second sports garment (in as much as applicant has shown and as understood each wearable device 10 has a control means in order to determine the relative positions of the users and indicating the edge lights to display that relative positioning by use of the signal element) for emitting a predetermined second signal by the second signal element (“behind position”, Figure 69) in the case that the actual distance of the first athlete is bigger than the actual distance of the second athlete (as seen in Figure 69 the edge light/signal element indicates the first user has a greater distance than the second user by showing the second user that they are “behind”)
and wherein the predetermined second signal is emitted by the first signal element in the case that the actual distance of the first athlete is smaller than the actual distance of the second (the first signal element will indicate the first/ahead or second/behind signal based on their relative position to that of the wearable device 10 relative to the second wearable device 10 and vis versa for the second wearable device 10);
wherein the first control means and the second control means are designed to emit a predetermined third signal (“equal point”) by the first and second signal element in the case that the actual distance of the first athlete and the actual distance of the second athlete are equal (¶ 271 below; the equal point is defined on the side display and emitted by the side display), and taking into account a predetermined tolerance of the ratio between the actual distance of the first athlete and the actual distance of the second athlete (“substantially equal” ¶ 271 below; substantially equal takes in a tolerance of the actually distance between the two athletes to be “substantial”).

    PNG
    media_image2.png
    102
    367
    media_image2.png
    Greyscale

Weast teaches the invention as substantially claimed, see above. Weast further discloses where the users’ progress is substantially equal to one another. Weast further discloses taking into account a predetermined tolerance of the ratio between the actual distance of the first athlete and the actual distance of the second athlete (“substantially equal” ¶ 271; substantially equal takes in a tolerance of the actually distance between the two athletes to be “substantial”).

Harris teaches an analogous exercise wearable device solving the same issue of providing a wearable tracking exercise device (training device 500) wherein the device is alternatively positioned on a wristband and within a sleeve of a jersey (¶ 34 below; “In operation each player secures a training device to a desired part of the body (as shown in FIG. 2)” ¶ 36; training device 500 is secured to one of the positions shown in Figure 2 including either the wrist or the sleeve) comprising:

    PNG
    media_image3.png
    327
    252
    media_image3.png
    Greyscale

Figure 5: Harris

    PNG
    media_image4.png
    219
    310
    media_image4.png
    Greyscale

 a sports garment for the athlete (“jersey” ¶ 34), wherein the sports garment comprises at least one signal element (distance lights 540) for emitting a signal to the athlete (“indicate a distance setting in feet” ¶ 37);

    PNG
    media_image5.png
    292
    198
    media_image5.png
    Greyscale

Figure 2: Harris
Wherein the signal element is fixed to the sports garment (See Figure 2 wherein the device is secured to a variety of positions including within the sleeve) and is located on a sleeve of the first sports garment so as to be visible to the athlete (the device is positioned within the sleeve shown in Figure 2 and have distance lights 540 which are visible to the player).
(“each player secures a training device to a desired part of the body (as shown in FIG. 2” ¶ 37).
Weast in view of Harris discloses the claimed invention except for a tolerance between 0.99 and 1.01. Applicant has given no criticality of the tolerance ratio by providing various different tolerance ratios and Weast already teaches of the tolerance being substantially equal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Weast’s substantially equal have a tolerance ratio of 0.99 and 1.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and in order to have a higher quality product with tighter tolerances.{00289969 }7WeastW

Regarding Independent Claim 18, Weast discloses a system for carrying out a training or a competition of or between two athletes, especially runners, wherein the system comprises: 
a first sports garment (wearable device 10) for the first athlete (Figure 1), wherein the first sports garment comprises at least one first signal element for emitting a signal to the first athlete, wherein the first signal element is an electroluminescent element (“ edge light”; ¶ 271; and Figure 68 and 69) which can emit an optical signal (see Figure 68 and 69: Annotated) and which is fixed to the first sports garment (the edge light is around the edge of the wearable device 10), 

    PNG
    media_image1.png
    185
    399
    media_image1.png
    Greyscale

Figures 68-69: Weast
wherein the first sport garment comprises or is in connection with a first communication element (mobile device 3; “The mobile device may be a smartphone or other types of portable display devices” ¶ 151 and “The [wearable] device may synchronize wirelessly (or using a wired connection) with a mobile device in some arrangements” ¶ 219), wherein the first communication element comprises a GPS module (“the mobile device may include a location determination component such as a GPS device” ¶ 339);  


{00289969 }5wherein first control and/or calculating means are arranged in the first communication element for measuring of an actual speed covered by the first athlete (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10); 
a second sports garment for the second athlete (wearable device 10, Each user has their own wearable device 10 and mobile device 3 which share the same reference numbers), wherein the second sports garment comprises at least one second signal element for emitting a signal to the second athlete, (“ edge light”; ¶ 271; and Figure 68 and 69) which can emit an optical signal (see Figure 68 and 69: Annotated) and which is fixed to the second sports garment (the edge light is around the edge of the wearable device 10), wherein the second sport garment comprises or is in connection with a second communication element (mobile device 3), wherein the second communication element comprises a GPS module (“the mobile device may include a location determination component such as a GPS device” ¶ 339);  
wherein second control and/or calculating means are arranged in the second communication element for measuring of an actual speed covered by the second athlete (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10);
 wherein the first and the second communication elements are designed to establish a communication between them (“one or more of the user's wearable devices may synchronize data with the other user through a local communication device connected in a wired or wireless manner or other intermediary devices” ¶ 270); 
wherein first control means are provided in the first sports garment (in as much as applicant has shown and as understood each wearable device 10 has a control means in order to determine the relative positions of the users and indicating the edge lights to display that relative positioning by use of the signal element) for emitting a predetermined first signal (“ahead position” see Figure 68) by the first signal element in the case that the actual distance of the first athlete is bigger than the actual distance {00289969 }6of the second athlete (as seen in Figure 68 the edge light/first signal element indicates the first user has a greater distance than the second user by indicating said user as “ahead”) 
(in as much as applicant has shown and as understood each wearable device 10 has a control means in order to determine the relative positions of the users and indicating the edge lights to display that relative positioning by use of the signal element) for emitting a predetermined second signal by the second signal element (“behind position”, Figure 69) in the case that the actual distance of the first athlete is bigger than the actual distance of the second athlete (as seen in Figure 69 the edge light/signal element indicates the first user has a greater distance than the second user by showing the second user that they are “behind”)
and wherein the predetermined second signal is emitted by the first signal element in the case that the actual distance of the first athlete is smaller than the actual distance of the second athlete and wherein the predetermined first signal is emitted by the second signal element in the case that the actual distance of the first athlete is smaller than the actual distance of the second athlete (the first signal element will indicate the first/ahead or second/behind signal based on their relative position to that of the wearable device 10 relative to the second wearable device 10 and vis versa for the second wearable device 10);
wherein the first control means and the second control means are designed to emit a predetermined third signal (“equal point”) by the first and second signal element in the case that the actual distance of the first athlete and the actual distance of the second athlete are equal (¶ 271 below; the equal point is defined on the side display and emitted by the side display), and taking into account a predetermined tolerance of the ratio between the actual distance of the first athlete and the actual distance of the second athlete (“substantially equal” ¶ 271 below; substantially equal takes in a tolerance of the actually distance between the two athletes to be “substantial”).

    PNG
    media_image2.png
    102
    367
    media_image2.png
    Greyscale

Weast teaches the invention as substantially claimed, see above. Weast further discloses where the users’ progress is substantially equal to one another. Weast further discloses taking into account a predetermined tolerance of the ratio between the actual distance of the first athlete and the actual distance of the second athlete (“substantially equal” ¶ 271; substantially equal takes in a tolerance of the actually distance between the two athletes to be “substantial”).
Weast does not disclose wherein the first signal element is located on a sleeve of the first sports garment so as to be visible to the first athlete, wherein the second signal element is located on a sleeve of the second sports garment so as to be visible to the second athlete, wherein the control means are provided for emitting predetermined signals by the signal elements based on an actual speed (emphasis added); and taking into account a predetermined tolerance of the ratio between the actual speed of the first athlete and the actual speed of the second athlete, wherein the ratio between the actual speed of the first athlete and the actual speed of the second athlete for determination of the tolerance is between 0.9 and 1.1. 
Weast teaches in a different embodiment of tracking and displaying speed along with distance (“Activity tracked can vary including steps taken by the user, energy expended by the user or other metrics or parameters” ¶ 202). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Weast’s control means and (¶ 4).
Harris teaches an analogous exercise wearable device solving the same issue of providing a wearable tracking exercise device (training device 500) wherein the device is alternatively positioned on a wristband and within a sleeve of a jersey (¶ 34 below; “In operation each player secures a training device to a desired part of the body (as shown in FIG. 2)” ¶ 36; training device 500 is secured to one of the positions shown in Figure 2 including either the wrist or the sleeve) comprising:

    PNG
    media_image3.png
    327
    252
    media_image3.png
    Greyscale

Figure 5: Harris

    PNG
    media_image4.png
    219
    310
    media_image4.png
    Greyscale

 a sports garment for the athlete (“jersey” ¶ 34), wherein the sports garment comprises at least one signal element (distance lights 540) for emitting a signal to the athlete (“indicate a distance setting in feet” ¶ 37);

    PNG
    media_image5.png
    292
    198
    media_image5.png
    Greyscale

Figure 2: Harris
Wherein the signal element is fixed to the sports garment (See Figure 2 wherein the device is secured to a variety of positions including within the sleeve) and is located on a sleeve of the first sports garment so as to be visible to the athlete (the device is positioned within the sleeve shown in Figure 2 and have distance lights 540 which are visible to the player).
(“each player secures a training device to a desired part of the body (as shown in FIG. 2” ¶ 37).
Weast in view of Harris discloses the claimed invention except for a tolerance between 0.99 and 1.01. Applicant has given no criticality of the tolerance ratio by providing various different tolerance ratios and Weast already teaches of the tolerance being substantially equal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Weast’s substantially equal have a tolerance ratio of 0.99 and 1.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and in order to have a higher quality product with tighter tolerances.{00289969 }7WeastW
{00289969 }7WeastW
Regarding Claim 19, Weast in view of Harris further teaches the system according to claim 17, wherein the ratio between the actual distance of the first athlete and the actual distance of the second athlete for determination of the tolerance is between 0.95 and 1.05 (see Claim 17, the tolerance ratio is 0.99 and 1.01).                                                                                                                                                                      
Regarding Claim 20, Weast in view of Harris further teaches the system according to claim 17, wherein the predetermined first signal and/or the predetermined second signal depend on the difference between the actual distance of the first athlete and the actual distance of the second athlete (“For example, illumination of an edge light toward the right may indicate that the user is behind (as shown in FIG. 68) while illumination of an edge light toward the left may indicate that the user is behind (as shown in FIG. 69).” ¶ 271; the light positioning/predetermined signals for both athletes is based on the distances of both athletes). {00289969 }10  
Regarding Claim 21, Weast in view of Harris further teaches the system according to claim 18, wherein the ratio between the actual speed of the first athlete and the actual speed of the second athlete for determination of the tolerance is between 0.95 and 1.05 (see Claim 18, the tolerance ratio is 0.99 and 1.01).    
Regarding Claim 22, Weast  in view of Harris further teaches the system according to claim 18, wherein the predetermined first signal and/or the predetermined second signal depend on the difference between the actual speed of the first athlete and the actual speed of the second athlete (see Claim 18, the predetermined signal for both the first and second signal/light positions are based on the difference in speed and distance of first and second athletes and are displayed as “ahead” or “behind”).  
Regarding Claim 23, Weast in view of Harris further discloses the system according to claim 17, wherein the first and/or the second sports garment have a holding device for holding the communication element (Figure 1: Weast annotated).  
Regarding Claim 24, Weast in view of Harris further teaches the system according to claim 17, wherein the first and/or the second sports garment are sports jackets (“Jersey” ¶ 34; the office is using the vocabulary.com definition of “jacket” which is “a short coat” wherein coat is defined as “an outer garment that has sleeves and covers the body from shoulder down; worn outdoors”; likewise, if Applicant is not convinced that the "jersey" is considered a jacket, the Office takes the position that such jacket is a matter of obvious design choice, since Applicant does not provide criticality to the garment of a jacket (see page 8, lines 22-23 listing alternative garments) over any other garment such modification would have been obvious to produce expected results of having the "device" be wearable and seen by other users and therefore such article of garment being a jacket or any other garment does not patentably distinguish the invention over prior arts. See MPEP 2144.06").   
Regarding Claim 25, Weast in view of Harris further discloses the system according to claim 24, wherein the first signal element and/or the second signal element are fixed to arm sleeves of the sports jacket (see claim 17 wherein the device is secured to the sleeve of the jersey).

    PNG
    media_image6.png
    402
    524
    media_image6.png
    Greyscale

Figure 1: Weast Annotated
Regarding Claim 26, Weast in view of Harris further teaches the system according to claim 17, wherein the first control and/or calculating means and/or the second control and/or calculating means are integrated into the first and/or second communication element (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10; the control/ calculating means and the communication element are both integrated into the mobile devices 3 which are a smart phone);
Regarding claim 27, Weast in view of Harris teaches the invention as substantially claimed, see above. Weast further discloses that the predetermined signals are of a LED display (¶ 271) and that the LED can display red and green (“Each light member of the indicator system may display a plurality of perceptively different colors including colors such as red, yellow, green, orange, white, blue or other colors as desired” ¶ 208). Weast does not disclose wherein the predetermined first signal is a green light and the predetermined second signal is a red light.  
Weast in a different embodiment discloses an analogous LED light display (display 4707) wherein a predetermined first signal is a green light (“high activity” ¶ 228; opposite of the low activity) and a predetermined second signal is a red light (“low activity” ¶ 228 below; lower values are red while higher values are green). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Weast’s predetermined signals of ahead and behind to be green and red lights respectfully, as taught by Weast in a different embodiment, in order to provide the user a colored visual indication of positioning relative to the other user.

    PNG
    media_image7.png
    202
    457
    media_image7.png
    Greyscale

Regarding Claim 28, Weast in view of Harris further teaches the system according to claim 17, wherein the first control means are integrated in the first communication element and that the second control means are integrated in the second communication element (the control means and the communication element are both integrated into their respective mobile device 3 which are smartphones) and are available via an App stored in the communication element (“an activity tracking application that may execute on a mobile device” ¶ 10).
Regarding Claim 29 Weast in view of Harris further teaches the system according to claim 19, wherein the ratio is between 0.99 and 1.01 (see Claim 18, the tolerance ratio is 0.99 and 1.01).
	Regarding Claim 30 Weast in view of Harris further teaches the system according to claim 21, wherein the ratio is between 0.99 and 1.01 (see Claim 18, the tolerance ratio is 0.99 and 1.01). 

Response to Arguments
Applicant’s arguments with respect to claims 17-30 have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument. US 20190060736 A1 (Harris) is relied upon to disclose the newly amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/             Examiner, Art Unit 3784                                                                                                                                                                                           
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784